DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/570,776 filed on September 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 07/30/2021 responding to the Office action mailed on 06/04/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-20.

Allowable Subject Matter           
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 1, 10, and 17 the prior art of record Huang (US 9,466,723) and Yin (US 2015/0318354) disclose most aspects of the claimed invention.  However, regarding claim 1, they do not disclose “forming a dummy gate structure over a fin structure; after the cover layer is formed, forming a metal gate structure by a gate replacement process; after the metal gate structure is formed, removing the cover layer; after the cover layer is removed, forming a sacrificial layer over the source/drain structure by a deposition method”.
Regarding claim 10, they do not disclose that “after the first dielectric layer is removed, forming a second dielectric layer by deposition and patterning operations such that the epitaxial layer is exposed in an opening formed in the second dielectric layer; and forming a conductive contact over the exposed epitaxial layer in the opening, wherein the epitaxial layer includes Ge and Ga”.
Regarding claim 17, they do not disclose that “a part of the conductive contact is disposed between the fin structure and an adjacent fin structure, and the epitaxial layer includes at least one selected from the group consisting of SiGe doped with Ga, GeSn doped with Ga, SiGeSn doped with Ga”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for 
/Nelson Garces/Primary Examiner, Art Unit 2814